      Case 1:15-cr-00632-JGK Document 83 Filed 07/02/20 Page 1 of 6



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
UNITED STATES OF AMERICA

           - against -                          15cr632 (JGK)

JOSE HEBERTO ALVAREZ DENIS,                     ORDER

                    Defendant.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     The Court has received the attached letter from the

defendant requesting to stay proceedings with respect to his

motion for compassionate release to allow the defendant to

exhaust his remedies. Under 18 U.S.C. § 3582(c)(1)(A), a

defendant may bring a motion for compassionate release only

after he has exhausted his administrative rights to appeal the

failure of the Bureau of Prisons to bring a motion on the

defendant’s behalf or after 30 days have elapsed since the

warden of the Bureau of Prisons facility at which the defendant

is detained received the defendant’s request, whichever is

earlier.




     The defendant reports that he made such a request on June

22, 2020. Therefore, proceedings with respect to the motion for

compassionate release are stayed until July 22, 2020. The
         Case 1:15-cr-00632-JGK Document 83 Filed 07/02/20 Page 2 of 6



defendant may reply to the Government’s opposition by July 31,

2020. Chambers will mail a copy of this order to the defendant.

SO ORDERED.

Dated:      New York, New York
            July 2, 2020                           /s/ John G. Koeltl
                                                John G. Koeltl
                                          United States District Judge
Case 1:15-cr-00632-JGK Document 83 Filed 07/02/20 Page 3 of 6
Case 1:15-cr-00632-JGK Document 83 Filed 07/02/20 Page 4 of 6
Case 1:15-cr-00632-JGK Document 83 Filed 07/02/20 Page 5 of 6
Case 1:15-cr-00632-JGK Document 83 Filed 07/02/20 Page 6 of 6
